PER CURIAM.
We affirm Appellant’s revocation of probation and sentence.
Appellant argues, and the state concedes, that the written order of revocation does not conform with the oral pronouncements of the trial court. We agree.
The trial court concluded that Appellant did not violate condition seven by using alcohol to excess. It further found that Appellant did not violate the law when he was taken to the County jail. Accordingly, we remand this case with directions to strike any indications to the contrary from the written order.
Affirmed and remanded for correction of the final order revoking probation.